DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed on October 26, 2021.  Claims 12-23 and 26-27 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-15, 22-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A1, hereinafter referred to as MAKINO).

As to claim 12, SATO teaches a machined surface quality evaluation device configured to determine-a result of evaluation on machined surface quality of a workpiece by an observer of a plurality of observers, based on an inspection result on the machined surface quality of the workpiece from an inspection device (paragraphs [0010]-[0011]…provide a shape evaluation method and a shape evaluation device capable of evaluating the quality of a surface of an object visually felt by a person; [0016] ), the machined surface quality evaluation device comprising: 
a machine learning device configured to learn the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers which corresponds to the inspection result from the inspection device, wherein the plurality of observers is human beings, and the inspection device is a machined surface analyzer or an optical reflectance measuring equipment  (paragraphs [0010]-[0011]…provide a shape evaluation method and a shape evaluation device capable of evaluating the quality of a surface of an object visually felt by a person; [0016], [0071], [0073]- [0076]… persons…; and [0129]…evaluation of a shape of a product which is to be evaluated through vision of a person), the machine learning device comprising: 
at least one processor ([0108] computer includes a processor) configured to execute: 
    observing a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device, and identification data representing the observer of the plurality of observers, as a state variable (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; wherein using the broadest reasonable interpretation, Examiner interprets the data observed(specified) by the observer in [0071] and [0095] as the “the identification data….”; [0104]… the average value of the measurement results of multiple observers is adopted as the determination value…); and
allowing the observer of the plurality of observers being the human being to determine the result of evaluation on the machined surface quality of the workpiece, based on the inspection result on the machined surface quality of the workpiece from the inspection device (Sato teaches allowing the observer to determine the result of the evaluation in paragraph [0107]; inspection result corresponds to image taken by inspection device/camera used as input to the classifier in Samtaş).
But SATO fails to explicitly teach:
a neural network; and
acquiring label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers; and the inspection device is a machined surface analyzer or an optical reflectance measuring equipment.
However, Samtaş, in combination with SATO, teaches:
a neural network (page 357, Fig. 6); 
     acquiring label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers (Abstract…obtained images were converted into
binary images, and the images were used as input data to train network using the MATLAB neural network toolbox… wherein using the broadest reasonable interpretation, Examiner interprets the “ input data to train network” as label data; page 355, right column, second paragraph…used the ANNs for the surface roughness measurement based on binary digitised images from a digital microscope on the face-milled surfaces of carbon steel and aluminum alloy…; Fig.10); and the inspection device is a machined surface analyzer or an optical reflectance measuring equipment (page 355…optical technique for measuring surface roughness using image analysis of speckle pattern images… an optical technique including statistical properties of binary image method [18,30] to detect surface roughness values. This technique used the ANNs for the surface roughness measurement…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of SATO to add an imagery evaluation as taught by Samtaş above.  The modification would have been obvious because one of ordinary skill would be motivated to use optic systems as alternatives to these devices to avoid the unwanted processes that damage the surface, as suggested by Samtaş (Abstract).
However, SATO and Samtaş fail to explicitly learning the state variable and the label data in a manner such that the state variable and the label data are correlated to each other.
Aoyama, in combination with SATO and Samtaş, teaches learning the state variable and the label data in a manner such that the state variable and the label data are correlated to each other (paragraphs [0027], state variable ... [0031] neural network ... [0132] ... the learning data are in a correlated relation ... [0073], Fig. 4, learning unit 4, [00426], [0456] ... correlation between the input data for each frame and the output data; [0490] ...correlated input label and output label to the weight updating…);
to obtain a model that represents a correlation between the inspection result on the machined surf ace quality of the workpiece from the inspection device and the label data indicating the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers (paragraphs [0343]-[0344]…weight an input/output relation model serving as a forward model…correlating the input data…; [0403] and [0426]…the correlated input label and output label…; 
[0456] ... correlation between the input data for each frame and the output data; [0490] ... correlated input label and output label to the weight updating; Examiner notes, using the broadest reasonable interpretation, the neural network of Samtaş modified by the teaching of Aoyama is the model representing the correlation); and 
outputting the result of the evaluation on the machined surf ace quality of the workpiece by the observer of the plurality of observers that has been determined based on the model (paragraphs [0403] and [0426]…the correlated input label and output label…; 
[0456] ... correlation between the input data for each frame and the output data; [0490] ... correlated input label and output label to the weight updating the output of the neural network disclosed in Samtaş (Samtaş, page 357, Fig. 6),  modified by Ayoama’s teaching teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO and Samtaş to add correlated data to the combination system of SATO and Samtaş as taught by Aoyama above. The modification would have been obvious because one of ordinary skill would be motivated to have the learning data stored in the learning data storage unit are in a correlated relation to improve the leaning and the network training, as suggested by Aoyama ([0050] and [0132]).
However, SATO, Samtaş, and Aoyama fail to teach producing an evaluation index based on the learning, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece.
ODA teaches producing an evaluation index based on the learning, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece (see paragraphs [0003]…observed during a visual inspection by an observer or gritty-texture sensed by an observer when he touched the surfaces with his finger…capturing the reflected image by an image pick up, and measuring the image data by a computer…; [0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction, wherein using the broadest reasonable interpretation (BRI), Examiner interprets the “evaluated good by the human sense” as the evaluation index).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, and Aoyama to add an evaluation index as taught by ODA above.  The modification would have been obvious because one of ordinary skill would be motivated to the combination system of SATO, Samtaş, and Aoyama to use evaluating criteria based on the characteristics of human sense, as suggested by ODA (see paragraph [0010]).
However, SATO, Samtaş, Aoyama and ODA fail to explicitly teach wherein said at least one processor is configured to execute learning the state variable and 2Application No.: 15/956,894 the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers.
MAKINO teaches wherein said at least one processor is configured to execute learning the state variable and 2Application No.: 15/956,894 the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers (see paragraphs  [0035]-[0036]…inspector detectors; [0098]-[0100] ... Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature humidity, differential voltage LiE described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means ... ; [0132] ... the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers (inspector detectors)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above. The modification would have been obvious because one of ordinary
skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

As to claim 14, SATO teaches a processor but fails to explicitly teach, “calculate the state variable and the label data in a multi-layer structure.”  However Samtaş teaches “calculate the state variable and the label data in a multi-layer structure” (page 355, right column, second paragraph…used the ANNs for the surface roughness measurement based on binary digitised images…; page 357, Fig. 6 Neural network structure for the processed images).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of SATO to add a multi-layer structure as taught by Samtaş above.  The modification would have been obvious because one of ordinary skill would be motivated to use optic systems as alternatives to these devices to avoid the unwanted processes that damage the surface, as suggested by Samtaş (Abstract).

As to claim 15, SATO teaches wherein at least one processor configured to output the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined based on a result of the
learning (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; [01044]… the average value of the measurement results of multiple observers is adopted as the determination value… ).

As to claim 22, SATO teaches a machined surface quality evaluation device configured to determine a result of evaluation on machined surface quality of a workpiece by an observer of a plurality of observers, based on an inspection result on the machined surface quality of the workpiece from an inspection device (paragraphs [0010]-[0011]…provide a shape evaluation method and a shape evaluation device capable of evaluating the quality of a surface of an object visually felt by a person; [0016] ), the machined surface quality evaluation device comprising: 
            the state variable including a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device and the state variable further including identification data representing the observer of the plurality of observers, wherein the plurality of observers is human beings (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; [01044]… the average value of the measurement results of multiple observers is adopted as the determination value… ), 
at least one processor ([0108] computer includes a processor) configured to execute:
            outputting the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined based on the model (paragraphs [0042], [0120] and [0125]…evaluation result that is output by the output part 19). 4Application No.: 15/956,894
However, SATO fails to explicitly teach:     
a neural network; 
the label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers.
Samtaş, in combination with SATO, teaches:
a neural network (page 357, Fig. 6);  
the label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers (Abstract…obtained images were converted into binary images, and the images were used as input data to train network using the MATLAB neural network toolbox…; page 355, right column, second paragraph…used the ANNs for the surface roughness measurement based on binary digitised images from a digital microscope on the face-milled surfaces of carbon steel and aluminum alloy…; Fig.10).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of SATO to add an imagery evaluation as taught by Samtaş above.  The modification would have been obvious because one of ordinary skill would be motivated to use optic systems as alternatives to these devices to avoid the unwanted processes that damage the surface, as suggested by Samtaş (Abstract).
However, SATO and Samtaş fail to explicitly:
a model that represents a correlation between a state variable and label data, 
Aoyama teaches a model that represents a correlation between a state variable and label data (paragraphs [0027], state variable ... [0031] neural network ... [0132] ... the learning data are in a correlated relation ... [0073], Fig. 4, learning unit 4, [00426], [456] ... correlation between the input data for each frame and the output data; [0490] ... correlated input label and output label to the weight updating).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO and Samtaş to add correlated data to the combination system of SATO and Samtaş as taught by Aoyama above. The modification would have been obvious because one of ordinary skill would be motivated to have the learning data stored in the learning data storage unit are in a correlated relation to improve the leaning and the network training, as suggested by Aoyama ([0050] and [0132]).
However, SATO, Samtaş, and Aoyama fail to explicitly teach:
            producing an evaluation index based on the model, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece.
ODA teaches producing an evaluation index based on the learning, wherein the evaluation index is used to determine whether a workpiece is a conforming workpiece (see paragraphs [0003]…observed during a visual inspection by an observer or gritty-texture sensed by an observer when he touched the surfaces with his finger…capturing the reflected image by an image pick up, and measuring the image data by a computer…; [0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction, wherein using the broadest reasonable interpretation (BRI), Examiner interprets the “evaluated good by the human sense” as the evaluation index).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, and Aoyama to add an evaluation index as taught by ODA above.  The modification would have been obvious because one of ordinary skill would be motivated to the combination system of SATO, Samtaş, and Aoyama to use evaluating criteria based on the characteristics of human sense, as suggested by ODA (see paragraph [0010]).
However, SATO, Samtaş, Aoyama and ODA fail to explicitly teach wherein the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers.  
MAKINO teaches wherein the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers (see paragraphs  [0035]-[0036]…inspector detectors; [0098]-[0100] ... Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature humidity, differential voltage LiE described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means ... ; [0132] ... the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

As to claim 23, which incorporate the rejection of claim 12, MAKINO teaches wherein said at least one processor is configured to learn independently a correlation between the inspection result on the machined surface quality of the workpiece from the inspection device and the result of the evaluation on the machined surface quality of the workpiece by said each of the plurality of observers
(see paragraphs  [0035]-[0036]…inspector detectors; [0098]-[0100] ... Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature humidity, differential voltage LiE described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means ... ; [0132] ... the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers (inspector detectors)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above. The modification would have been obvious because one of ordinary
skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

As to claim 26, which incorporates the rejection of claim 12, SATO teaches wherein the at least one processor is configured to execute:
observing the state variable including
        i. the numerical evaluation item of the surface texture, which is the
inspection result on the machined surface quality of the workpiece from the inspection device, and
        ii. the identification data identifying the observer of the plurality of
observers (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; wherein using the broadest reasonable interpretation, Examiner interprets the data observed(specified ) by the observer in [0071] and [0095] as the “the identification data….” ; [0104]… the average value of the measurement results of multiple observers is adopted as the determination value… ). 

As to claim 27, which incorporates the rejection of claim 22, SATO teaches wherein the identification data identifies the observer of the plurality of observers  (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; wherein using the broadest reasonable interpretation, Examiner interprets the data observed(specified) by the observer in [0071] and [0095] as the “the identification data….” ; [0104]… the average value of the measurement results of multiple observers is adopted as the determination value… ). 
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and Rosenthal et al. (US 2010/0132910 A1, hereinafter referred to as Rosenthal).

As to claim 17, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach wherein the inspection result on the machined surface quality of the workpiece is a value acquired with use of at least one of a surface roughness Sa, maximum height Sv, surface texture aspect ratio Str-, kurtosis Sku, Ssk, developed interfacial area ratio Sdr, light reflectance, and an image feature of the workpiece.
However, Rosenthal teaches wherein the inspection result on the machined surface quality of the workpiece is a value acquired with use of at least one of a surface roughness Sa, maximum height Sv, surface texture aspect ratio Str-, kurtosis Sku, Ssk, developed interfacial area ratio Sdr, light reflectance, and an image feature of the workpiece (see paragraphs [0028]-[0029], wherein using the broadest reasonable interpretation, Examiner interprets the use of camera 104 in Fig. 4 to detect defects to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to add an inspection result, as taught by Rosenthal above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to an improved evaluation of defects on the preliminary product with the result that only those defects which are disadvantageous for the finished product need be eliminated, as suggested by Rosenthal ([0029]).

As to claim 18, SATO teaches wherein the inspection device is configured to carry out a predetermined operation for determination on the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers, with use of the at least one processor  (paragraphs [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; [0073] …; [0076]…; [0095]…multiple observers observe the second test object...; [01044]… the average value of the measurement results of multiple observers is adopted as the determination value… ).

As to claim 19, SATO teaches wherein the predetermined operation for the determination is carried out automatically or in response to a request from an operator
(paragraphs [0122]-[0123]…machine tool 60 can automatically process workpiece based on control parameter 62 and input numerical value data 54.).

As to claim 20, SATO teaches wherein the machined surface quality evaluation device is configured as a portion of the inspection device (see paragraph [0094]...observer can visually recognize the ridgeline 36 in a portion where the normal direction change rate is high…).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and Statsoft ("Neural Network," hereinafter referred to as Statsoft).

As to claim 13, SATO teaches calculating an error between the model for determination on the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers from the state variable (paragraphs [0073] ... observers; [0074] ... person who observes ... ; [0099] ... the error in the normal direction change rate of the target object is larger than the human-visible normal direction change rate, a person can recognize that the evaluation target shape is different from the design shape ... ; [0111 ] ... result obtained when a person observes a test object, wherein using the broadest reasonable, Examiner interprets the person as the observer), and
a correlation characteristic identified from teacher data prepared in advance (paragraphs [0010]-0012], wherein using the broadest reasonable interpretation, Examiner interprets ... "evaluation target shape, a visible error detection step of detecting a visible shape error from the calculated shape error on the basis of the shape error calculated in the shape error calculation step and visual characteristic data defined in advance, and a step of identifying a position where a visible shape error occurs ... " to teach the limitation ... ).
However, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach updating the correlation model so as to reduce the error.
However, Statsoft teaches updating the model so as to reduce the error (see pages 9-10, section Training Multilayer Perceptrons ... wherein automatically adjusting the weights and thresholds in order to minimize (.i.e. reduce) this error and fitting the model represented by the network to the training data available teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to reduce the error as taught by Statsoft above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to add an error calculation unit to minimize the prediction error made by the network and improve the accuracy of the correlation model, as suggested by Statsoft (see pages 9-10).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and Hosek et al. (US 2011 /0173496 A 1, hereinafter referred to as Hosek).

As to claim 16, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach wherein the at least one processor is further configured to output a warning when the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined by the at least one processor exceeds a preset threshold.However teaches wherein the at least one processor is further configured to output a warning when the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined by the at least one processor exceeds a preset threshold (see paragraphs [0237] .... [0321] ... a warning is recorded if the number of missed counts exceeds a threshold level; [0204] ... observers ...; [0349] ... If the threshold is exceeded, the reasoning layer reports a problem with that component).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to have to report a warning if the threshold level is exceeded as taught by Hosek above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to have a fault-diagnostic capability of the system that is expected to improve the responsiveness, quality and cost of service, when a failure occurs, thus providing an improved system for monitoring conditions and diagnosing faults, as suggested by Hosek (see paragraphs [0021] and [0518]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), in view of Gürcan Samtaş (“Measurement and evaluation of surface roughness based on optic system using image processing and artificial neural network,” hereinafter referred to as Samtaş), and further in view of Aoyama et al. (US 2007/0280006 A 1, hereinafter referred to as Aoyama), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA), and MAKINO et al. (US 2016/0341699 A 1, hereinafter referred to as MAKINO), and OOSTENDORP et al. (US 2013/0229511 A 1, hereinafter referred to as OOSTENDORP).

As to claim 21, SATO, Samtaş, Aoyama, ODA, and MAKINO fail to explicitly teach wherein the machined surface quality evaluation device is configured as a portion of a management device that manages a plurality of the inspection devices through a network.
However, OOSTENDORP teaches wherein the machined surface quality evaluation device is configured as a portion of a management device that manages a plurality of the inspection devices through a network (see paragraphs [0013]-[0014] ... analyze the received digital image using a second machine-vision algorithm to compute the second measurement of the product, and transmit the second measurement to the remote terminal for display to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to manage a plurality of the inspection devices through a network as taught by OOSTENDORP above. The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of SATO, Samtaş, Aoyama, ODA, and MAKINO to improve the effectiveness of a quality inspection system, as suggested by OOSTENDORP (see paragraphs [0006] and [0122]).

Response to Applicant’s arguments
Applicant's arguments on file on 10/26/2021 with respect to prior art rejection of claims 12-23 and 26-27 have been considered but are not persuasive.

REMARKSDocket No.: 4952-575 Application No.: 15/956,894 
35 U.S.C. § 103 Rejections
Argument 1
Applicant appears to assert that Sato at the cited portions is silent regarding the inspection result from the inspection device and the identification data of the observers.
In addition, as shown above, the Office failed to provide which data in Sato corresponds to the state variable in claim 12.
Examiner's response:
Examiner respectfully disagrees. Sato does teach the inspection result from the inspection device and the identification data of the observers (paragraphs [0042]…
shape evaluation device 10 includes an output part 19…. send the evaluation result to another device…;  [0071]…observer observes the first test object from a distance defined in advance…the spatial frequency of the visibility limitation is measured for each of multiple observers…; ; [0095]…multiple observers observe the second test object...; wherein using the broadest reasonable interpretation, Examiner interprets the data observed(specified ) by the observer in [0071] and [0095] as the “the identification data….” ; [0096]… the average value of the measurement results of multiple observers is adopted as the determination value… ). 

Argument 2
Applicant appears to assert that Gürcan Samtaş does not teach or suggest whether the machine surface images taken using the polarize microscope are based on an imagery evaluation by a human being that is the observer of the plurality of observers. Therefore, Gürcan Samtaş does not teach or suggest "acquiring label data indicating the result of the evaluation on the machined surf ace quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers," as recited in claim 12.

Examiner's response:
Examiner respectfully disagrees. Samtaş does teach  "acquiring label data indicating the result of the evaluation on the machined surf ace quality of the workpiece based on an imagery evaluation by a human being that is the observer of the plurality of observers" (Abstract…obtained images were converted into binary images, and the images were used as input data to train network using the MATLAB neural network toolbox…, wherein using the broadest reasonable interpretation, Examiner interprets the “ input data to train network” as label data; page 355, right column, second paragraph…used the ANNs for the surface roughness measurement based on binary digitised images from a digital microscope on the face-milled surfaces of carbon steel and aluminum alloy…; Fig.10).

Argument 2
Applicant appears to assert that Oda does not teach or suggest the evaluation index in claim 12.

Examiner's response:
Examiner respectfully disagrees.  Oda does teach the “evaluated good by the human sense” ([0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction, wherein using the broadest reasonable interpretation (BRI), Examiner interprets the “evaluated good by the human sense” as the evaluation index).   Therefore, Oda does teach the evaluation index in claim 12.

Argument 3
Applicant appears to assert that the output value En2 in Makino is irrelevant to the evaluation on the machined surface quality of the work piece by human beings. Therefore, Makino does not teach or suggest the above-mentioned features in claim 12.

Examiner's response:
Examiner respectfully disagrees. Makino does teach an evaluation apparatus identifying information for each test object and surface property inspection data for said test objects are correlated… (see paragraphs ([0029])…; [0035]-[0036] ... inspector detectors; [0098]-[0100] ... Inspection data such as measured value, pass/fail judgment result..).  Therefore, Makino is relevant to the evaluation on the machined surface quality of the work piece by human beings.


Argument 4
No further arguments are presented for dependent claims 14, 15, and 23.  These claims reciting additional features and depending from claim 12 are not patentable at least by these additional features and/or for the reasons set forth with respect to claim 12.

Examiner's response:
The request for reconsideration and withdrawal of the rejection of claims 12, 14, 15, 17-20, 22, and 23, as being unpatentable over Sato in view of Gürcan Samtaş, Aoyama, Oda, and Makino have been considered but does not put the application in condition  of allowance.

Argument 5
Applicant appears to assert that Sato and Statsoft do not teach or suggest the features in claim 12. Thus, claim 12 is patentable over the applied art of record. Claim 13 depends from claim 12, recites additional features, and distinguishes over the applied art for at least the reasons set forth above with respect to claim 12 and/or for the additional features recited.

Examiner's response:
Examiner respectfully disagrees. No further arguments are presented for claim 13.  Therefore, claim 13 is not patentable over the applied art of record.

Argument 6
Applicant appears to assert that Hosek does not teach or suggest the features in claim 12. Thus, claim 12 is patentable over the applied art of record. Claim 16 depends from claim 12, recites additional features, and distinguishes over the applied art for at least the reasons set forth above with respect to claim 12 and/or for the additional features recited.

Examiner's response:
Examiner respectfully disagrees. No further arguments are presented for dependent claims 16, 21 and 22-23.  Therefore, claims 16, 21 and 22-23 are not patentable over the applied art of record.
Claims 26 and 27 are not patentable over the applied art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122   

                                                    /KAKALI CHAKI/ Supervisory Patent Examiner, Art Unit 2122